 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Earl Tibbetts,                                No. CV-17-02499-PHX-ROS
10                  Petitioner,                          ORDER
11   v.
12   Charles Ryan, et al.,
13                  Respondents.
14
15          In 2015, Petitioner Jason Tibbetts (“Tibbetts”) was convicted in state court of one
16   count of luring a minor for sexual exploitation and one count of sexual exploitation of a

17   minor. After extensive proceedings in state court, Tibbetts filed a petition for writ of
18   habeas corpus in this Court. (Doc. 1.) Magistrate Judge David Duncan issued a Report

19   and Recommendation (“R & R”), concluding Tibbetts is not entitled to relief. (Doc. 14.)

20   Tibbetts filed an objection, (Doc. 15), but having reviewed each ground for relief, the Court
21   agrees with the R & R that he is not entitled to relief.
22                                  FACTUAL BACKGROUND

23          On May 23, 2014, Petitioner Jason Tibbetts was arrested in connection with his

24   relationship with a 17-year-old girl. (Doc. 21 at 8.) On May 29, 2014, a search warrant

25   was issued to search Tibbetts’ cell phone. (Doc. 21 at 11–14.) In June 2014, a grand jury

26   indicted Tibbetts on one count of luring a minor for sexual exploitation and one count of
27   sexual exploitation of a minor. (Doc. 7-1 at 2.) On November 13, 2014, a second search
28   warrant was issued to search Tibbetts’ cell phone using new technology that can obtain
 1   deleted content. (Doc. 9-2 at 2–4.) Subsequently, a jury convicted Tibbetts of both counts
 2   of the indictment and Tibbetts was sentenced to concurrent terms, the longest of which was
 3   12 years. (Doc. 7-2 at 2–6.) Tibbetts initiated an appeal and the Arizona Court of Appeals
 4   affirmed his convictions and sentences. (Doc. 7-6.)
 5           Tibbetts then filed a Notice of Post-Conviction Relief (“PCR”) and a pro per
 6   petition alleging ineffective assistance of counsel and trial court errors. (Docs. 7-7.) The
 7   Superior Court of Arizona ruled that the arguments in the petition were “precluded as
 8   having been previously ruled upon or untimely filed or the Petition lack[ed] sufficient basis
 9   in law and fact to warrant further proceedings herein and no useful purpose would be served
10   by further proceedings.” (Doc. 8-2 at 2.) Tibbetts appealed and the Arizona Court of
11   Appeals granted review and denied relief. (Doc. 8-6.)
12           On July 26, 2017, Tibbetts filed a petition for writ of habeas corpus in this Court.
13   (Doc. 1.) Magistrate Judge Duncan issued an R & R, recommending the petition be denied.
14   (Doc. 14.) Tibbetts filed an objection to the R & R. (Doc. 15.)
15                                    STANDARD OF REVIEW
16           The Court “must review the magistrate judge’s findings and recommendations de
17   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
18   1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b)(1)(C). A proper objection requires
19   “specific written objections to the proposed findings and recommendations.” Fed. R. Civ.
20   P. 72(b); see Warling v. Ryan, No. CV 12-01396, 2013 WL 5276367, at *2 (9th Cir. 2013).
21   A general objection, on the other hand, “has the same effect as would a failure to object.”
22   Warling, 2013 WL 5276367, at *2.
23                                             ANALYSIS
24   I.      Ineffective Assistance of Counsel Claims
25        A. Claims in the Petition that were not presented to the Court of Appeals
26           Judge Duncan found the following claims of ineffective assistance of trial counsel
27   were raised for the first time in the Petition: failure to object to irrelevant witnesses, failure
28   to provide discovery documents to Tibbetts, waiving time without Tibbetts’ presence or


                                                   -2-
 1   permission, and failure to object to prosecutorial misconduct. (Doc. 14 at 4.) In addition,
 2   Judge Duncan found that Tibbetts raised for the first time in the Petition that appellate
 3   counsel was ineffective for failing to make the following arguments: trial counsel should
 4   have interviewed witnesses before trial, the trial court should not have allowed certain
 5   witnesses to testify, the trial court should have conducted an evidentiary hearing, trial
 6   counsel failed to communicate with Tibbetts, trial counsel failed to provide discovery
 7   documents to Tibbetts, trial counsel waived time without Tibbetts’ presence or permission,
 8   trial counsel failed to present all available defenses, and the cumulative effect of trial
 9   counsel’s errors prejudiced Tibbetts. (Doc. 14 at 4.) Judge Duncan concluded that because
10   Tibbetts did not present these claims to the Arizona Court of Appeals, they were
11   procedurally defaulted. (Doc. 14 at 4.)
12             A federal court may not grant habeas relief unless the petitioner “has exhausted
13   available state remedies as to any of his federal claims.” Coleman v. Thompson, 501 U.S.
14   722, 731 (1991). To exhaust state remedies in Arizona, the petitioner must “fairly present”
15   his claims to the Arizona Court of Appeals. Castillo v. McFadden, 399 F.3d 993, 998–
16   1000 (9th Cir. 2004). This requires a description of “both the operative facts and the federal
17   legal theory on which his claim is based so that the state courts [could] have a ‘fair
18   opportunity’ to apply controlling legal principles to the facts bearing upon his
19   constitutional claim.” Id. at 999 (quoting Kelly v. Small, 315 F.3d 1063, 1066 (9th Cir.
20   2003)). If the petitioner fails to “fairly present” his claims to the state court, they are
21   procedurally defaulted and generally barred from federal habeas review. Id. at 998.
22   Exceptions arise where the petitioner can “demonstrate cause for the default and actual
23   prejudice as a result of the alleged violation of federal law, or demonstrate that failure to
24   consider the claims will result in a fundamental miscarriage of justice.” Coleman, 501 U.S.
25   at 750.
26             With regard to ineffective assistance of counsel (“IAC”) claims, “each ‘unrelated
27   alleged instance . . . of counsel’s ineffectiveness’ is a separate claim for purposes of
28   exhaustion.” Gulbrandson v. Ryan, 738 F.3d 976, 992 (9th Cir. 2013) (citation omitted).


                                                  -3-
 1   To show cause for procedural default in Arizona, a petitioner must demonstrate: (1)
 2   “counsel in the initial-review collateral proceeding, where the claim should have been
 3   raised, was ineffective under the standards of Strickland v. Washington, 466 U.S. 668
 4   (1984)”; and (2) “the underlying [IAC] claim is a substantial one, which is to say that the
 5   prisoner must demonstrate that the claim has some merit.” Cook v. Ryan, 688 F.3d 598,
 6   607 (9th Cir. 2012) (quoting Martinez v. Ryan, 566 U.S. 1, 14 (2012)).
 7          Tibbetts does not specifically object to Judge Duncan’s finding that each of the
 8   above claims was procedurally defaulted. He cites no evidence in the record that any of
 9   these claims were actually presented to the Arizona Court of Appeals. Rather, Tibbetts
10   argues: “By appellate counsel failing to appeal all of the claims, the petitioner is now unable
11   to raise them at all due to a procedural bar.” (Doc. 15 at 5.) Counsel’s failure, according
12   to Tibbetts, was a miscarriage of justice that excuses the procedural default. (Doc. 15 at
13   4.) Tibbetts’ procedural default cannot be excused under the fundamental miscarriage of
14   justice exception. “[T]he miscarriage of justice exception is limited to those extraordinary
15   cases where the petitioner asserts his innocence and establishes that the court cannot have
16   confidence in the contrary finding of guilt.” Johnson v. Knowles, 541 F.3d 933, 937 (9th
17   Cir. 2008). To invoke the exception, Tibbetts must show that “it is more likely than not
18   that no reasonable juror would have found [him] guilty beyond a reasonable doubt.” Id. at
19   936. Tibbetts has not met this high burden. Nor has Tibbetts shown cause for his
20   procedural default. Tibbetts has not shown that any of the underlying IAC claims are
21   substantial claims and PCR counsel’s failure to raise those claims prejudiced him.
22   Accordingly, the Court adopts Judge Duncan’s conclusion that the IAC claims raised for
23   the first time in the Petition are not reviewable. (Doc. 14 at 5.)
24      B. Claims dismissed by the Arizona Court of Appeals
25          Judge Duncan concluded that of Tibbetts’ remaining IAC claims, all but one is
26   barred from federal review because the Arizona Court of Appeals rejected the claims based
27   on adequate and independent state procedural grounds. (Doc. 14 at 5.) “[A]n adequate
28   and independent finding of procedural default will bar federal habeas review of the federal


                                                  -4-
 1   claim, unless the habeas petitioner can show ‘cause’ for the default and ‘prejudice
 2   attributable thereto,’ or demonstrate that failure to consider the federal claim will result in
 3   a ‘fundamental miscarriage of justice.’” Harris v. Reed, 489 U.S. 255, 262 (1989).
 4   Tibbetts does not specifically object to Judge Duncan’s conclusion and does not challenge
 5   that there were independent and adequate state procedural grounds for the dismissal of his
 6   claims. Further, Tibbetts has neither shown cause and prejudice nor demonstrated that
 7   failure to consider his claims would result in a fundamental miscarriage of justice. As such,
 8   the Court adopts Judge Duncan’s conclusion with regard to these claims.
 9          Tibbetts’ sole remaining IAC claim is that his counsel was ineffective for failing to
10   challenge venue or jurisdiction. Judge Duncan concluded Tibbetts is not entitled to relief
11   pursuant to this claim because he failed to show prejudice. Because Tibbetts does not
12   specifically object, the Court adopts Judge Duncan’s conclusion.
13   II.    Claims of prosecutorial misconduct and trial court error
14          Tibbetts’ claims of prosecutorial misconduct include assertions that the prosecution
15   presented inconsistent witness testimony, made false statements about Tibbetts’ possession
16   of a photograph of the victim, used his confession inappropriately, used a large screen
17   television to show a photograph of the victim, and called several irrelevant witnesses.
18   Tibbetts also claims the trial court erred for a number of reasons, including by allowing
19   prosecutorial misconduct, allowing a Rule 8 violation, and failing to conduct an evidentiary
20   hearing. Judge Duncan concluded that Tibbetts’ claims of prosecutorial misconduct and
21   trial court error are barred from federal review because the Arizona Court of Appeals
22   rejected the claims based on adequate and independent state procedural grounds: that
23   Tibbett had not raised these claims on direct appeal pursuant to the Arizona Rules of
24   Criminal Procedure. (Doc. 14 at 7.) Tibbetts does not specifically object and the Court
25   accordingly adopts Judge Duncan’s conclusion.
26          Tibbetts appears to argue that his procedural default should be excused because his
27   counsel failed to raise his claims on appeal. However, aside from making conclusory
28   statements that his verdict would have been overturned if appellate counsel had raised these


                                                  -5-
 1   claims, Tibbetts has not demonstrated prejudice. (Doc. 15 at 5.) As such, the Court adopts
 2   Judge Duncan’s conclusion that federal review is inappropriate here.
 3   III.   Warrantless search claim
 4          Finally, Judge Duncan concluded that Tibbetts’ warrantless search claim was “based
 5   on a misunderstanding of the facts.” (Doc. 14 at 7.) It is undisputed that law enforcement
 6   conducted two searches of Tibbetts’ phone: the first using technology that obtained the
 7   phone’s current content and the second using newer technology that obtained the phone’s
 8   deleted content. (Doc. 9-2 at 9.) Tibbetts believes that both searches were conducted with
 9   only one warrant. (Doc. 13 at 10–11.) The Court ordered Respondents to submit a copy
10   of the second warrant, which Respondents provided on June 20, 2019. (Doc. 21.) The
11   record indicates there were two warrants for the two searches: one dated May 29, 2014,
12   and the second dated November 13, 2014. (Docs. 9 at 7; 21 at 14.) Therefore, the Court
13   adopts Judge Duncan’s conclusion that both searches were proper and neither trial counsel
14   nor appellate counsel was ineffective in failing to raise the argument.
15          Accordingly,
16          IT IS ORDERED the Report and Recommendation (Doc. 14) is ADOPTED to the
17   extent it is consistent with the analysis above and REJECTED to the extent it is
18   inconsistent.
19          IT IS FURTHER ORDERED Tibbetts’ Petition for Writ of Habeas Corpus (Doc.
20   1) is DENIED and DISMISSED WITH PREJUDICE.
21          …
22          …
23          …
24          …
25          …
26          …
27
28


                                                 -6-
 1          IT IS FURTHER ORDERED the Clerk of Court shall enter judgment in favor of
 2   Respondents.
 3          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
 4   proceed in forma pauperis on appeal are DENIED because the petition does not make a
 5   substantial showing of the denial of the constitutional right.
 6          Dated this 5th day of September, 2019.
 7
 8
 9                                                      Honorable Roslyn O. Silver
10                                                      Senior United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -7-
